Citation Nr: 0114771	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  00-22 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an effective date earlier than March 6, 2000, 
for the award of a 10 percent evaluation for service-
connected residuals of dislocation of the coccyx.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from June 1942 to December 
1945.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA), Nashville, Tennessee, 
Regional Office (RO), that increased the evaluation for the 
veteran's service-connected residuals of dislocation of the 
coccyx to 10 percent disabling, from March 6, 2000.  The 
veteran has appealed the effective date of the compensable 
evaluation.

The veteran also raised the issue of clear and unmistakable 
error in the February 1956 rating decision which assigned the 
initial noncompensable evaluation.  That issue was 
adjudicated by the RO in a rating decision dated in October 
2000; however, no notice of disagreement has been received.  
Accordingly, that issue is not presently on appeal.


FINDINGS OF FACT

1.  The veteran's claim for an increased evaluation was 
received at the RO on March 6, 2000.

2.  Evidence of painful and tender residuals of the veteran's 
coccyx injury was first shown on VA examination in April 
2000.


CONCLUSION OF LAW

An effective date earlier than March 6, 2000, is not 
warranted for the assignment of a 10 percent rating for 
service-connected residuals of dislocation of the coccyx.  
38 U.S.C.A. § 5110 (b)(2) (West 1991); 38 C.F.R. 
§§ 3.400(o)(2) (2000), 4.71a, Diagnostic Code 5298 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist in the development of facts relating 
to this claim.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act of 2000, VA's duties have been fulfilled.  

There is no issue as to substantial completeness of the 
application.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
veteran was notified of information necessary to substantiate 
his claim by means of the discussion in the October 2000 
statement of the case.

The veteran has not identified any additional records that 
would aid in substantiating his claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  In March 2000, the RO 
requested his VA treatment records dated from 1998 to the 
present.  These records were received later that month.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(c)). 

The Secretary is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §5103A(a)(2)).  There is no reasonable possibility 
that return of the claim to the RO for further efforts to 
assist would raise any reasonable possibility of 
substantiating the veteran's claim.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

Service connection for residuals of dislocation of the coccyx 
was granted in February 1956, and a noncompensable evaluation 
was assigned effective from August 1955.  Rating decisions 
dated in July 1983 and January 1989 continued the 
noncompensable evaluation.  After proper notification of each 
of these decisions, the veteran did not appeal the 
determinations.

The veteran's claim for an increased evaluation of his 
service-connected condition was received at the RO on March 
6, 2000.  In March 2000, the RO requested the veteran's VA 
outpatient treatment records dated from 1998 to present.  
Later that month, VA outpatient treatment records of the 
veteran dated from 1997 to 1999 were associated with the 
claims folder.  These records provide no evidence of 
treatment for the service-connected disability.  

A VA examination was conducted on April 6, 2000.  The 
examiner reported that the veteran had coccydynia while 
sitting, as well as exquisite tenderness of the tip of the 
coccyx on manipulation and palpation.  

In August 2000, the RO increased the evaluation of the 
veteran's service-connected coccyx disorder from 
noncompensable to 10 percent disabling under Diagnostic Code 
5298, effective from March 6, 2000, the date the claim for 
increase was received.  The increased evaluation was based 
upon the findings on the VA examination in April 2000.  On 
appeal, the veteran contends that his coccyx was painful at 
the time of the original 1956 rating decision and has caused 
him pain all along, and that he is entitled to an earlier 
effective date for the 10 percent evaluation.  In support of 
his claim, he provided a copy of a February 1956 VA 
examination report that was considered by the RO in the 
February 1956 rating decision.

The effective date provisions for awards of increased 
disability compensation include a general rule which is that 
an award based on a claim for increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
corresponding VA regulation expresses this rule as "date of 
receipt of claim or date entitlement arose, whichever is 
later."  38 C.F.R. § 3.400(o)(1) (2000).  Under the general 
rule provided by the law, an effective date for an increased 
rating may be assigned later than the date of receipt of 
claim -- if the evidence shows that the increase in 
disability actually occurred after the claim was filed -- but 
never earlier than the date of claim.  

The law provides one exception to this general rule governing 
claims "for increase" which exception governs awards "of 
increased compensation".  38 U.S.C.A. § 5110(a), (b)(2) 
(West 1991).  If the evidence shows that the increase in 
disability occurred prior to the date of receipt of claim, 
the RO may assign the earliest date as of which it is 
ascertainable that the increase occurred as long as the claim 
for the increased disability rating was received within a 
year of the date that the increase occurred.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000); see 
Harper v. Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 
12-98 (Sept. 23, 1998).

Moreover, the United States Court of Appeals for Veterans 
Claims (formerly the U.S. Court of Veterans Appeals) (Court) 
stated in Harper that the phrase "otherwise, date of receipt 
of claim" in the paragraph (2) of the regulation "refers to 
the situation in which a factually ascertainable increase 
occurred more than one year prior to the receipt of the claim 
for such increase."  See Harper, 10 Vet. App. at 126; see 
also VAOPGCPREC 12-98 at 3.  Such an increase must still 
exist at the same level of severity presently, of course, 
because VA compensation is awarded for present or current 
levels of disability and not for disability that existed in 
the past but no longer exists currently.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that Secretary's and 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed).

In addition, the Court has indicated that it is axiomatic 
that the fact that must be found in order for entitlement to 
an increase in disability compensation to arise is that the 
service-connected disability has increased in severity to a 
degree warranting an increase in compensation.  See Hazan v. 
Gober, 10 Vet. App. 511, 519 (1992) (noting that, under 
section 5110(b)(2) which provides that the effective date of 
an award of increased compensation shall be the earliest date 
of which it is ascertainable that an increase in disability 
had occurred, "the only cognizable 'increase' for this 
purpose is one to the next disability level" provided by law 
for the particular disability).  Thus, determining whether an 
effective date assigned for an increased rating is correct or 
proper under the law requires (1) a determination of the date 
of the receipt of the claim for the increased rating as well 
as (2) a review of all the evidence of record to determine 
when an increase in disability was "ascertainable."  Hazan, 
10 Vet. App. at 521.

With regard to determining the date of receipt of claim, the 
last final adjudication of the appropriate disability rating 
assigned for the veteran's service-connected disability was a 
January 1989 rating decision.   38 U.S.C.A. § 7105(c) (West 
1991).  On March 6, 2000, the veteran filed a claim for an 
increased disability rating for his service-connected coccyx 
disability. 

As the case comes to the Board on appeal, a noncompensable 
rating was in effect from August 1955 and a 10 percent rating 
was in effect from March 2000.  Therefore, the Board will 
examine all the relevant evidence of record to see whether it 
is "ascertainable" that a 10 percent rating was warranted 
within a year prior to receipt of claim for an increase on 
March 6, 2000.  See Hazan, 10 Vet. App. at 521 (holding that, 
at the time that new evidence was received which constituted 
a claim for an increase, the question before the Board was:  
On the basis of that evidence and all prior evidence, when 
was an increase in disability "ascertainable"?).  

The evidence must be viewed in the context of the criteria in 
the VA Schedule for Rating Disabilities for evaluating the 
degree of disability resulting from the service-connected 
coccyx disability.  Disability evaluations are determined by 
the application of a schedule of ratings which is based on 
the average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 1991).  Each-service connected disability is rated 
on the basis of specific criteria identified by diagnostic 
codes.  38 C.F.R. Part 4 (2000).  When a condition that is 
not listed in the VA Schedule for Rating Disabilities is 
encountered, VA may rate under a closely related disease or 
injury in which not only the functions affected but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2000).  Partial or complete 
removal of the coccyx with painful residuals is rated as 10 
percent disabling.  Without painful residuals, a 
noncompensable rating is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5298 (2000).

None of the VA treatment records dated in the one-year time 
frame preceding March 6, 2000, showed that the veteran's 
service-connected coccyx disability resulted in impairment 
warranting the assignment of a 10 percent disability rating.  
Indeed, the VA treatment records dated from 1997 to 1999 were 
negative for any complaints or findings pertaining to the 
veteran's coccyx.  The probative weight of the veteran's 
statements about the extent and frequency of his subjective 
symptoms, i.e., pain, are weak, because they are not credible 
when compared with the VA outpatient treatment records.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).  The veteran sought treatment on a 
regular basis and made no mention of any problems with his 
coccyx.

The VA examination report dated in April 2000 indicates an 
increase in disability to a compensable level.  This is the 
evidence upon which the RO ascertained that the veteran was 
entitled to a 10 percent rating.  However, this evidence was 
not of record until April 2000.  Thus, the effective date 
could not have been earlier than the date of the claim, or 
March 6, 2000.  38 U.S.C.A. § 5110(b)(2) (West 1991); 38 
C.F.R. §§ 3.400(o)(2), 4.71a, Diagnostic Code 5298 (2000).

Accordingly, in view of the above, and the lack of evidence 
to establish the presence of a compensable coccyx disability 
or that the appellant submitted a claim for an increased 
rating prior to March 6, 2000, entitlement to an earlier 
effective date for a 10 percent evaluation for residuals of 
dislocation of the coccyx is not warranted.  The evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  VCAA, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107).


ORDER

The appeal is denied.



		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals



 

